Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed October 26, 2021 in reply to the Non-final Office Action mailed July 27, 2021. Claims 1-40, 44, 45, 50, and 53-56 have been canceled; and claims 57-59 have been newly added. Claims 41-43, 46-49, 51, 52, and 57-59 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 41-43, 46-49, 51, 52, and 57-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez de Castro et al. (U.S. Patent Application Pub. No. 2007/0065383), in view of Anonymous (Mandome Corp. News [online]; 2005).
Applicant Claims
Applicant’s elected subject matter is directed to a foamable antimicrobial composition comprising at least 65 wt% ethanol, 0.2-0.75 wt% 1,2-octanediol, 0.002-4 wt% organopolysiloxane dimethicone polyol, and 0.1-20 wt% glycerin (i.e. humectant); wherein the composition is devoid of an antimicrobial agent selected from the group consisting of potassium sorbate, parabens, and iodopropynyl butylcarbamate, wherein the composition is devoid of tea tree oil, and wherein the composition is also devoid of any additional 1,2-alkane diols.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Fernandez de Castro et al. disclose a foamable antimicrobial composition for skin sanitization comprising e.g. at least 60 wt% C1-4 alcohol, preferably ethanol; at least 0.01 to 5 wt% siloxane polymer foaming surfactant, such as polysiloxane dimethicone copolyol; and up to 5 wt% glycerine; wherein the composition can further comprise an additional antimicrobial agent (abstract; paragraphs 0027, 0030, 0038, 0040, 0054, 0064, 0079, 0080, 0085; claim 32).

Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.012)
Fernandez de Castro et al. do not explicitly disclose that the further antimicrobial agent includes 1,2-octanediol. This deficiency is cured by the teachings of Anonymous.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Fernandez de Castro et al. and Anonymous, outlined supra, to devise Applicant’s presently claimed composition. 
Fernandez de Castro et al. disclose a foamable antimicrobial composition for skin sanitization comprising e.g. at least 60 wt% C1-4 alcohol, preferably ethanol; at least 0.01 to 5 wt% siloxane polymer foaming surfactant, such as polysiloxane dimethicone copolyol; and up to 5 wt% glycerine; wherein the composition can further comprise an additional antimicrobial agent. Since Anonymous discloses that 0.1-0.3 wt% caprylyl glycol (i.e. 1,2-octanediol) in “preservative-free” cosmetic products for skin exhibits an antimicrobial effect similar to that of parabens and a moisturizing effect, but unlike et al. composition, without any parabens or other auxiliary antimicrobial agents, with the reasonable expectation that the resulting composition will successfully exhibit an antimicrobial effect similar to that of parabens and a moisturizing effect, without causing skin stinging and irritation.
Since one of ordinary skill in the art would thus arrive at a composition that is the same as the claimed composition, with the same antimicrobial agents in the same requisite amounts, and with the C1-6 alcohol and 1,2-alkanediol being the only two antimicrobial agents present, the properties of the composition must be the same as well, including the antimicrobial effect disclosed in claims 57 and 59.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed October 26, 2021 have been fully considered but they are not found persuasive. 
i) Applicant contends that “the Office Action acknowledges that Fernandez de Castro does teach a composition comprising additional antimicrobial agents”, that none of the cited prior art specifically teaches a composition “devoid of auxiliary antimicrobial agents”, that “even if Mandom were read in the broadest sense as teaching “preservative free” formulations…the reference does not remotely constitute a teaching of an antimicrobial composition devoid of all auxiliary antimicrobial agents”; and the unexpected finding that the inclusion of 1,2-octanediol, alone, in a hydroalcoholic sanitizing composition enhances the efficacy of the alcohol component”. 
The Examiner, however, would like to point out the following:
1. One of ordinary skill in the art, in following the teachings of the cited prior art, would arrive at the claimed composition for reasons discussed in the prior art rejection. Specifically, one of ordinary skill in the art would thus be motivated to employ caprylyl glycol (i.e. 1,2-octanediol) as the additional antimicrobial agent in Fernandez de Castro, for the advantages discussed, i.e. potent antimicrobial effect with further skin moisturization effect and no skin irritation. The prior art need not expressly recite the phrase “devoid of auxiliary antimicrobial agents”. 
2. Applicant has not attempted to refute the fact that one of ordinary skill in the art would be motivated to employ caprylyl glycol (i.e. 1,2-octanediol) as the additional antimicrobial agent in Fernandez de Castro, or made a case that the resulting composition would somehow necessarily contain a further antimicrobial agent beyond the C1-6 alcohol and the 1,2-alkane diol permitted by the claims.
3. Applicant has not established with any hard evidence whatsoever that the improved antimicrobial efficacy that results from including 1,2-octanediol in the Fernandez de Castro composition is unexpected. On the contrary, this is precisely what one of ordinary skill in the art would fully expect, i.e. since 1,2-octanediol is a potent antimicrobial agent, including it in the composition would thus be expected to enhance the antimicrobial efficacy of the composition. The combination of two antimicrobial agents would no doubt be expected to have a more potent antimicrobial effect than just 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617